

Exhibit 10.1
 
OPTEUM INC.
 
2003 LONG TERM INCENTIVE COMPENSATION PLAN
 
Opteum Inc., a Maryland corporation, wishes to attract key employees, directors
and consultants to the Company and its Subsidiaries and induce key employees,
directors and consultants to remain with the Company and its Subsidiaries, and
encourage them to increase their efforts to make the Company’s business more
successful whether directly or through its Subsidiaries. In furtherance thereof,
the Opteum Inc. 2003 Long Term Incentive Compensation Plan is designed to
provide equity-based incentives to key employees, directors and consultants of
the Company and its Subsidiaries. Awards under the Plan may be made to selected
key employees, directors and consultants of the Company and its Subsidiaries in
the form of Options, Restricted Stock, Phantom Shares, Dividend Equivalent
Rights or other forms of equity-based compensation.
 
1.  DEFINITIONS.
 
Whenever used herein, the following terms shall have the meanings set forth
below:
 
“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options,
Restricted Stock, Phantom Shares and Dividend Equivalent Rights.
 
“Award Agreement” means a written agreement in a form approved by the Committee
to be entered into by the Company and the Participant as provided in Section 3.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, unless otherwise provided in the Participant’s Award Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect;
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Subsidiaries or its
affiliates; (iii) the commission of a felony or a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company or its Subsidiaries, or any affiliate thereof; (iv) fraud,
misappropriation or embezzlement; (v) a material breach of the Participant’s
employment agreement (if any) with the Company or its Subsidiaries or its
affiliates; (vi) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant,; (vi) any
illegal act detrimental to the Company or its Subsidiaries or its affiliates; or
(vii) repeated failure to adhere to the directions of the Board, to adhere to
the Company’s policies and practices or to devote substantially all of
Participant’s business time and efforts to the Company if required by
Participant’s employment agreement; provided, however, that, if at any
particular time the Participant is subject to an effective employment agreement
with the Company, then, in lieu of the foregoing definition, “Cause” shall at
that time have such meaning as may be specified in such employment agreement.
 
“Change in Control” shall mean the happening of any of the following:
 
(i)  any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding the Company, any entity
controlling, controlled by or under common control with the Company, any
employee benefit plan of the Company or any such entity, and with respect to any
particular Participant, the Participant and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Participant is a member, is
or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding Shares (in either such case
other than as a result of an acquisition of securities directly from the
Company); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an initial public offering of the Common Stock
under the Securities Act; or
 
(ii)  any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or
 
(iii)  there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above in Section
(i)) in substantially the same proportion as their ownership of the Company
immediately prior to such sale or (B) the approval by shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company; or
 
(iv)  the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board.
 
“Common Stock” means the Company’s Class A Common Stock, par value $.001 per
share, either currently existing or authorized hereafter.
 
“Company” means the Opteum Inc., a corporation.
 
“Director” means a non-employee director of the Company or it Subsidiaries.
 
“Disability” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, a disability which renders the Participant
incapable of performing all of his or her material duties for a period of at
least 180 consecutive or non-consecutive days during any consecutive
twelve-month period.
 
“Dividend Equivalent Right” means a right awarded under Section 8 of the Plan to
receive (or have credited) the equivalent value (in cash or Shares of Common
Stock) of dividends declared on shares of Class A Common Stock otherwise subject
to an award.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing sales price per Share on
the exchange for the last preceding date on which there was a sale of Shares on
such exchange, as determined by the Committee, (ii) if Shares are not then
listed on a national stock exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee, or (iii) if Shares
are not then listed on a national stock exchange or traded on an
over-the-counter market, such value as the Committee in its discretion may in
good faith determine; provided that, where the Shares are so listed or traded,
the Committee may make such discretionary determinations where the Shares have
not been traded for 10 trading days.


“Grantee” means an employee, director or consultant granted Restricted Stock,
Phantom Shares or Dividend Equivalent Rights hereunder.
 
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.
 
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
 
“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.
 
“Optionee” means an employee or director of, or consultant to, the Company to
whom an Option is granted, or the Successors of the Optionee, as the context so
requires.
 
“Option Price” means the exercise price per Share.
 
“Participant” means a Grantee or Optionee.
 
“Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value.
 
“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
of Class A Common Stock, or, if so provided by the Committee, such Fair Market
Value to the extent in excess of a base value established by the Committee at
the time of grant.
 
“Plan” means the Company’s 2003 Long Term Incentive Compensation Plan, as set
forth herein and as the same may from time to time be amended.
 
“Restricted Stock” means an award of Shares that are subject to restrictions
hereunder.
 
“Retirement” means, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the Termination of Service (other than for Cause)
of a Participant on or after the Participant’s attainment of age 65 or on or
after the Participant’s attainment of age 55 with five consecutive years of
service with the Company and or its Subsidiaries or its affiliates.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Settlement Date” means the date determined under Section 7.4(c).
 
“Shares” means shares of Class A Common Stock of the Company.
 
“Subsidiary” means any corporation (other than the Company) that is a
“subsidiary corporation” with respect to the Company under Section 424(f) of the
Code. In the event the Company becomes a subsidiary of another company, the
provisions hereof applicable to subsidiaries shall, unless otherwise determined
by the Committee, also be applicable to any company that is a “parent
corporation” with respect to the Company under Section 424(e) of the Code.
 
“Successor of the Optionee” means the legal representative of the estate of a
deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.
 
“Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company and its Subsidiaries. Cessation
of service as an officer, employee, director or consultant shall not be treated
as a Termination of Service if the Participant continues without interruption to
serve thereafter in another one (or more) of such other capacities.
 
2.  EFFECTIVE DATE AND TERMINATION OF PLAN.
 
The effective date of the Plan is December 1, 2003. The Plan shall not become
effective unless and until it is approved by the shareholders of the Company.
The Plan shall terminate on, and no Award shall be granted hereunder on or
after, the 10-year anniversary of the earlier of the approval of the Plan by (i)
the Board or (ii) the shareholders of the Company; provided, however, that the
Board may at any time prior to that date terminate the Plan.
 
3.  ADMINISTRATION OF PLAN.
 
(a)  The Plan shall be administered by the Committee appointed by the Board. The
Committee, upon and after such time as it is covered in Section 16 of the
Exchange Act, shall consist of at least two individuals each of whom shall be a
“nonemployee director” as defined in Rule 16b-3 as promulgated by the Securities
and Exchange Commission (“Rule 16b-3”) under the Exchange Act and shall, at such
times as the Company is subject to Section 162(m) of the Code (to the extent
relief from the limitation of Section 162(m) of the Code is sought with respect
to Awards), qualify as “outside directors” for purposes of Section 162(m) of the
Code. The acts of a majority of the members present at any meeting of the
Committee at which a quorum is present, or acts approved in writing by a
majority of the entire Committee, shall be the acts of the Committee for
purposes of the Plan. If and to the extent applicable, no member of the
Committee may act as to matters under the Plan specifically relating to such
member. If no Committee is designated by the Board to act for these purposes,
the Board shall have the rights and responsibilities of the Committee hereunder
and under the Award Agreements.
 
(b)  Subject to the provisions of the Plan, the Committee shall in its
discretion as reflected by the terms of the Award Agreements (i) authorize the
granting of Awards to key employees, directors and consultants of the Company
and its Subsidiaries; and (ii) determine the eligibility of an employee,
director or consultant to receive an Award, as well as determine the number of
Shares to be covered under any Award Agreement, considering the position and
responsibilities of the employee, director or consultant, the nature and value
to the Company of the employee’s, director’s or consultant’s present and
potential contribution to the success of the Company whether directly or through
its Subsidiaries and such other factors as the Committee may deem relevant.
 
(c)  The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the Committee. In
the event that any Award Agreement or other agreement hereunder provides
(without regard to this sentence) for the obligation of the Company or any
affiliate thereof to purchase or repurchase Shares from an Participant or any
other person, then, notwithstanding the provisions of the Award Agreement or
such other agreement, such obligation shall not apply to the extent that the
purchase or repurchase would not be permitted under governing state law. The
Participant shall take whatever additional actions and execute whatever
additional documents the Committee may in its reasonable judgment deem necessary
or advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on the Participant pursuant to the express provisions of
the Plan and the Award Agreement.
 
(d)  Without limiting the generality of the Committee’s discretion hereunder,
the Committee may (subject to such considerations as may arise under Section 16
of the Exchange Act, or under other corporate, securities or tax laws) take any
steps it deems appropriate, that are not inconsistent with the purposes and
intent of the Plan, to establish performance-based criteria applicable to Awards
otherwise permitted to be granted hereunder, and to attempt to procure
shareholder approval with respect thereto, to take into account the provisions
of Section 162(m) of the Code.
 
4.  SHARES AND UNITS SUBJECT TO THE PLAN.
 
4.1  In General.
 
(a)  Subject to Section 4.2, and subject to adjustments as provided in Section
13, the total number of Shares subject to Options granted under the Plan, Shares
of Restricted Stock and Phantom Shares granted under the Plan, in the aggregate,
may not exceed 4,000,000, or, if less, 10% of the number of Shares outstanding
from time to time. Shares distributed under the Plan may be treasury Shares or
authorized but unissued Shares. Any Shares that have been granted as Restricted
Stock or that have been reserved for distribution in payment for Options or
Phantom Shares but are later forfeited or for any other reason are not payable
under the Plan may again be made the subject of Awards under the Plan.
 
(b)  Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options or the dividends payable on a number of Shares corresponding
to the number of Phantom Shares awarded, shall be subject to the limitation of
Section 4.1(a).
 
(c)  The certificates for Shares issued hereunder may include any legend which
the Committee deems appropriate to reflect any restrictions on transfer
hereunder or under the Award Agreement, or as the Committee may otherwise deem
appropriate.
 
4.2  Options.
 
Subject to adjustments pursuant to Section 13, and subject to the last sentence
of Section 4.1(a), Options with respect to an aggregate of no more than
4,000,000 Shares may be granted under the Plan, or, if less, 10% of the number
of Shares outstanding from time to time. Subject to adjustments pursuant to
Section 13, in no event may any Optionee receive Options for more than 2,000,000
Shares over the life of the Plan. The aggregate Fair Market Value, determined as
of the date an Option is granted, of the Common Stock for which any Optionee may
be awarded Incentive Stock Options which are first exercisable by the Optionee
during any calendar year under the Plan (or any other stock option plan required
to be taken into account under Section 422(d) of the Code) shall not exceed
$100,000.
 
5.  PROVISIONS APPLICABLE TO STOCK OPTIONS.
 
5.1  Grant of Option.
 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: determine and
designate from time to time those key employees, directors and consultants of
the Company and its Subsidiaries to whom Options are to be granted and the
number of Shares to be optioned to each employee, director and consultant; (ii)
determine whether to grant Options intended to be Incentive Stock Options, or to
grant Non-Qualified Stock Options, or both (to the extent that any Option does
not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option); provided that Incentive Stock Options may only be
granted to employees; (iii) determine the time or times when and the manner and
condition in which each Option shall be exercisable and the duration of the
exercise period; (iv) designate each Option as one intended to be an Incentive
Stock Option or as a Non-Qualified Stock Option; and (v) determine or impose
other conditions to the grant or exercise of Options under the Plan as it may
deem appropriate.


5.2  Option Price.
 
The Option Price shall be determined by the Committee on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time. Any particular Award Agreement may provide for different exercise
prices for specified amounts of Shares subject to the Option. The Option Price
with respect to each Incentive Stock Option, or other Option intended to qualify
for relief from the restrictions of Section 162(m) of the Code, shall not be
less than 100% (or, for Incentive Stock Options, 110%, in the case of an
individual described in Section 422(b)(6) of the Code (relating to certain 10%
owners)) of the Fair Market Value of a Share on the day the Option is granted.
 
5.3  Period of Option and Vesting.
 
(a)  Unless earlier expired, forfeited or otherwise terminated, each Option
shall expire in its entirety upon the 10th anniversary of the date of grant or
shall have such other shorter term as is set forth in the applicable Award
Agreement (except that, in the case of an individual described in Section
422(b)(6) of the Code (relating to certain 10% owners) who is granted an
Incentive Stock Option, the term of such Option shall be no more than five years
from the date of grant). The Option shall also expire, be forfeited and
terminate at such times and in such circumstances as otherwise provided
hereunder or under the Award Agreement.
 
(b)  Each Option, to the extent that the Optionee has not had a Termination of
Service and the Option has not otherwise lapsed, expired, terminated or been
forfeited, shall first become exercisable according to the terms and conditions
set forth in the Award Agreement, as determined by the Committee at the time of
grant. Unless otherwise determined by the Committee at the time of the grant,
such stock options shall vest ratably, in annual installments, over a five-year
period beginning on the date of the grant. Unless otherwise provided in the
Award Agreement, no Option (or portion thereof) shall ever be exercisable if the
Optionee has a Termination of Service before the time at which such Option would
otherwise have become exercisable, and any Option that would otherwise become
exercisable after such Termination of Service shall not become exercisable and
shall be forfeited upon such termination. Notwithstanding the foregoing
provisions of this Section 5.3(b), Options exercisable pursuant to the schedule
set forth by the Committee at the time of grant may be fully or more rapidly
exercisable or otherwise vested at any time in the discretion of the Committee.
Upon and after the death of an Optionee, such Optionee’s Options, if and to the
extent otherwise exercisable hereunder or under the applicable Award Agreement
after the Optionee’s death, may be exercised by the Successors of the Optionee.
 
5.4  Exercisability Upon and After Termination of Optionee.
 
(a)  Subject to provisions of the Award Agreement, in the event the Optionee has
a Termination of Service other than by the Company or its Subsidiaries for
Cause, other than by the Optionee for any reason, or other than by reason of
death, Retirement or Disability, no exercise of an Option may occur after the
expiration of the three-month period to follow the termination, or if earlier,
the expiration of the term of the Option as provided under Section 5.3(a);
provided that, if the Optionee should die after the Termination of Service, such
termination being for a reason other than Disability or Retirement, but while
the Option is still in effect, the Option (if and to the extent otherwise
exercisable by the Optionee at the time of death) may be exercised until the
earlier of (i) one year from the date of the Termination of Service of the
Optionee, or (ii) the date on which the term of the Option expires in accordance
with Section 5.3(a).
 
(b)  Subject to provisions of the Award Agreement, in the event the Optionee has
a Termination of Service on account of death or Disability or Retirement, the
Option (whether or not otherwise exercisable) may be exercised until the earlier
of (i) one year from the date of the Termination of Service of the Optionee, or
(ii) the date on which the term of the Option expires in accordance with Section
5.3.
 
(c)  Notwithstanding any other provision hereof, unless otherwise provided in
the Award Agreement, if the Optionee has a Termination of Service by the Company
for Cause, the Optionee’s Options, to the extent then unexercised, shall
thereupon cease to be exercisable and shall be forfeited forthwith.
 
5.5  Exercise of Options.
 
(a)  Subject to vesting, restrictions on exercisability and other restrictions
provided for hereunder or otherwise imposed in accordance herewith, an Option
may be exercised, and payment in full of the aggregate Option Price made, by an
Optionee only by written notice (in the form prescribed by the Committee) to the
Company specifying the number of Shares to be purchased.
 
(b)  Without limiting the scope of the Committee’s discretion hereunder, the
Committee may impose such other restrictions on the exercise of Incentive Stock
Options (whether or not in the nature of the foregoing restrictions) as it may
deem necessary or appropriate.
 
(c)  If Shares acquired upon exercise of an Incentive Stock Option are disposed
of in a disqualifying disposition within the meaning of Section 422 of the Code
by an Optionee prior to the expiration of either two years from the date of
grant of such Option or one year from the transfer of Shares to the Optionee
pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company (or any affiliate thereof)
thereupon has a tax-withholding obligation, shall pay to the Company (or such
affiliate) an amount equal to any withholding tax the Company (or affiliate) is
required to pay as a result of the disqualifying disposition.
 
5.6  Payment.
 
(a)  The aggregate Option Price shall be paid in full upon the exercise of the
Option. Payment must be made by one of the following methods:
 
(i)  a certified or bank cashier’s check;
 
(ii)  the proceeds of a Company loan program or third-party sale program or a
notice acceptable to the Committee given as consideration under such a program,
in each case if permitted by the Committee in its discretion, if such a program
has been established and the Optionee is eligible to participate therein;
 
(iii)  if approved by the Committee in its discretion, Shares of previously
owned Common Stock, which have been previously owned for more than six months,
having an aggregate Fair Market Value on the date of exercise equal to the
aggregate Option Price; or
 
(iv)  by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.
 
(b)  Except in the case of Options exercised by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.
 
(c)  The Committee may provide that no Option may be exercised with respect to
any fractional Share. Any fractional Shares resulting from an Optionee’s
exercise that is accepted by the Company shall in the discretion of the
Committee be paid in cash.
 
5.7  Exercise by Successors.
 
An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Optionee only by written notice (in the form
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased. Such notice shall state that the aggregate Option Price will be
paid in full, or that the Option will be exercised as otherwise provided
hereunder, in the discretion of the Company or the Committee, if and as
applicable.
 
5.8  Nontransferability of Option.
 
Each Option granted under the Plan shall be nontransferable by the Optionee
except by will or the laws of descent and distribution of the state wherein the
Optionee is domiciled at the time of his death; provided, however, that the
Committee may (but need not) permit other transfers, where the Committee
concludes that such transferability (i) does not result in accelerated U.S.
federal income taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Section 422(b) of the Code,
and (iii) is otherwise appropriate and desirable.
 
5.9  Deferral.
 
The Committee may establish a program under which Participants will have Phantom
Shares subject to Section 7 credited upon their exercise of Options, rather than
receiving Shares at that time.
 
6.  PROVISIONS APPLICABLE TO RESTRICTED STOCK.
 
6.1  Grant of Restricted Stock.
 
Subject to the other terms of the Plan, the Committee may, in its discretion as
reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Restricted Stock to key employees, directors and consultants of the
Company and its Subsidiaries; (ii) provide a specified purchase price for the
Restricted Stock (whether or not the payment of a purchase price is required by
any state law applicable to the Company); (iii) determine the restrictions
applicable to Restricted Stock and (iv) determine or impose other conditions to
the grant of Restricted Stock under the Plan as it may deem appropriate.
Restricted Stock may be awarded on an annual basis.
 
6.2  Certificates.
 
(a)  Each Grantee of Restricted Stock shall be issued a stock certificate in
respect of Shares of Restricted Stock awarded under the Plan. Such certificate
shall be registered in the name of the Grantee. Without limiting the generality
of Section 4.1(c), the certificates for Shares of Restricted Stock issued
hereunder may include any legend which the Committee deems appropriate to
reflect any restrictions on transfer hereunder or under the Award Agreement, or
as the Committee may otherwise deem appropriate, and, without limiting the
generality of the foregoing, shall bear a legend referring to the terms,
conditions, and restrictions applicable to such Award, substantially in the
following form:
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Opteum Inc. 2003 Long Term Incentive Compensation Plan and an Award Agreement
entered into between the registered owner and Opteum Inc. Copies of such Plan
and Award Agreement are on file in the offices of Opteum Inc., at 3305 Flamingo
Drive, Suite 100, Vero Beach, Florida 32963.
 
(b)  The Committee shall require that the stock certificates evidencing such
Shares be held in custody by the Company until the restrictions hereunder shall
have lapsed, and that, as a condition of any Award of Restricted Stock, the
Grantee shall have delivered a stock power, endorsed in blank, relating to the
stock covered by such Award. If and when such restrictions so lapse, the stock
certificates shall be delivered by the Company to the Grantee or his or her
designee as provided in Section 6.3.
 
6.3  Restrictions and Conditions.
 
Unless otherwise provided by the Committee, the Shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:
 
(i)  Subject to the provisions of the Plan and the Award Agreements, during a
period commencing with the date of such Award and ending on the date the period
of forfeiture with respect to such Shares lapses, the Grantee shall not be
permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign Shares of Restricted Stock awarded under the Plan
(or have such Shares attached or garnished). Subject to the provisions of the
Award Agreements and clauses (iv) and (v) below, the period of forfeiture with
respect to Shares granted hereunder shall lapse as provided in the applicable
Award Agreement. Notwithstanding the foregoing, unless otherwise expressly
provided by the Committee, the period of forfeiture with respect to such Shares
shall only lapse as to whole Shares.
 
(ii)  Subject to the provisions of the Plan and Award Agreements, unless
otherwise determined by the Committee at the time of grant, the period of
forfeiture described in clause (i) shall be a three-year period, and restriction
shall lapse ratably in annual installments over the period. In addition, unless
otherwise provided by the Committee at the time of the grant, 50% of each grant
of Restricted Stock granted pursuant to the Plan shall also be subject to the
Company’s achieving such financial hurdles, pre-determined by the Committee, as
the Committee may determine are applicable for each of the applicable three
years.
 
(iii)  Except as provided in the foregoing clause (i), below in this clause
(iii), or in Section 13, the Grantee shall have, in respect of the Shares of
Restricted Stock, all of the rights of a shareholder of the Company, including
the right to vote the Shares, and, except as provided below, the right to
receive any cash dividends. The Committee may provide in the Award Agreement
that cash dividends on such Shares shall be held by the Company (unsegregated as
a part of its general assets) until the period of forfeiture lapses (and
forfeited if the underlying Shares are forfeited), and paid over to the Grantee
as soon as practicable after such period lapses (if not forfeited), or
alternatively may provide for other treatment of such dividends (including
without limitation the crediting of Phantom Shares in respect of dividends or
other deferral provisions). Certificates for Shares (not subject to restrictions
hereunder) shall be delivered to the Grantee or his or her designee promptly
after, and only after, the period of forfeiture shall lapse without forfeiture
in respect of such Shares of Restricted Stock.
 
(iv)  Except if otherwise provided in the applicable Award Agreement, and
subject to clause (v) below, if the Grantee has a Termination of Service by the
Company and its Subsidiaries for Cause, or by the Grantee for any reason, during
the applicable period of forfeiture, then (A) all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee, and (B) the Company shall pay to the Grantee as soon as practicable
(and in no event more than 30 days) after such termination an amount equal to
the lesser of (x) the amount paid by the Grantee for such forfeited Restricted
Stock as contemplated by Section 6.1, and (y) the Fair Market Value on the date
of termination of the forfeited Restricted Stock.
 
(v)  Subject to the provisions of the Award Agreement, in the event the Grantee
has a Termination of Service on account of death or Disability or Retirement
during the applicable period of forfeiture, then restrictions under the Plan
will immediately lapse on all Restricted Stock granted to the applicable
Grantee.
 
7.  PROVISIONS APPLICABLE TO PHANTOM SHARES.
 
7.1  Grant of Phantom Shares.
 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Phantom Shares to key employees, directors and consultants of the
Company and its Subsidiaries and (ii) determine or impose other conditions to
the grant of Phantom Shares under the Plan as it may deem appropriate.
 
7.2  Term.
 
The Committee may provide in an Award Agreement that any particular Phantom
Share shall expire at the end of a specified term.
 
7.3  Vesting.
 
Phantom Shares shall vest as provided in the applicable Award Agreement.
 
7.4  Settlement of Phantom Shares.
 
(a)  Each vested and outstanding Phantom Share shall be settled by the transfer
to the Grantee of one Share; provided that, the Committee at the time of grant
may provide that a Phantom Share may be settled (i) in cash at the applicable
Phantom Share Value, (ii) in cash or by transfer of Shares as elected by the
Grantee in accordance with procedures established by the Committee or (iii) in
cash or by transfer of Shares as elected by the Company.
 
(b)  Each Phantom Share shall be settled with a single-sum payment by the
Company; provided that, with respect to Phantom Shares of a Grantee which have a
common Settlement Date, the Committee may permit the Grantee to elect in
accordance with procedures established by the Committee to receive installment
payments over a period not to exceed 10 years.
 
(c) (i) The Settlement Date with respect to a Grantee is the first day of the
month to follow the Grantee’s Termination of Service, provided that a Grantee
may elect, in accordance with procedures to be adopted by the Committee, that
such Settlement Date will be deferred as elected by the Grantee to a time
permitted by the Committee under procedures to be established by the Committee.
Unless otherwise determined by the Committee, elections under this Section
7.4(c)(i) must be made at least six months before, and in the year prior to the
year in which, the Settlement Date would occur in the absence of such election.
 
(ii) Notwithstanding Section 7.4(c)(i), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.
 
(iii) Notwithstanding the foregoing, the Settlement Date, if not earlier
pursuant to this Section 7.4(c), is the date of the Grantee’s death.
 
(d)  Notwithstanding the other provisions of this Section 7, in the event of a
Change in Control, the Settlement Date shall be the date of such Change in
Control and all amounts due with respect to Phantom Shares to a Grantee
hereunder shall be paid as soon as practicable (but in no event more than 30
days) after such Change in Control, unless such Grantee elects otherwise in
accordance with procedures established by the Committee.
 
(e)  Notwithstanding any other provision of the Plan, a Grantee may receive any
amounts to be paid in installments as provided in Section 7.4(b) or deferred by
the Grantee as provided in Section 7.4(c) in the event of an “Unforeseeable
Emergency.” For these purposes, an “Unforeseeable Emergency,” as determined by
the Committee in its sole discretion, is a severe financial hardship to the
Grantee resulting from a sudden and unexpected illness or accident of the
Grantee or “dependent,” as defined in Section 152(a) of the Code, of the
Grantee, loss of the Grantee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Grantee. The circumstances that will constitute an
Unforeseeable Emergency will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved:
 
(i)  through reimbursement or compensation by insurance or otherwise,
 
(ii)  by liquidation of the Grantee’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship, or
 
(iii)  by future cessation of the making of additional deferrals under Section
7.4 (b) and (c).
 
Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable Emergency.
Distributions of amounts because of an Unforeseeable Emergency shall be
permitted to the extent reasonably needed to satisfy the emergency need.
 
7.5  Other Phantom Share Provisions.
 
(a)  Rights to payments with respect to Phantom Shares granted under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment, levy, execution, or
other legal or equitable process, either voluntary or involuntary; and any
attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish, or levy or execute on any right to payments or other benefits
payable hereunder, shall be void.
 
(b)  A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time. If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder shall be made to the Grantee’s estate. If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 7.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.
 
(c)  The Committee may establish a program under which distributions with
respect to Phantom Shares may be deferred for periods in addition to those
otherwise contemplated by foregoing provisions of this Section 7. Such program
may include, without limitation, provisions for the crediting of earnings and
losses on unpaid amounts, and, if permitted by the Committee, provisions under
which Participants may select from among hypothetical investment alternatives
for such deferred amounts in accordance with procedures established by the
Committee.
 
(d)  Phantom Shares (including for purposes of this Section 7.5(d) any accounts
established to facilitate the implementation of Section 7.4(c)), are solely a
device for the measurement and determination of the amounts to be paid to a
Grantee under the Plan. Each Grantee’s right in the Phantom Shares is limited to
the right to receive payment, if any, as may herein be provided. The Phantom
Shares do not constitute Common Stock and shall not be treated as (or as giving
rise to) property or as a trust fund of any kind; provided, however, that the
Company may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended. The right of any
Grantee of Phantom Shares to receive payments by virtue of participation in the
Plan shall be no greater than the right of any unsecured general creditor of the
Company.
 
(e)  Notwithstanding any other provision of this Section 7, any fractional
Phantom Share will be paid out in cash at the Fair Market Value as of the
Settlement Date.
 
(f)  Nothing contained in the Plan shall be construed to give any Grantee any
rights with respect to Shares or any ownership interest in the Company. Except
as may be provided in accordance with Section 8, no provision of the Plan shall
be interpreted to confer upon any Grantee any voting, dividend or derivative or
other similar rights with respect to any Phantom Share.
 
7.6  Claims Procedures.
 
(a)  The Grantee, or his beneficiary hereunder or authorized representative, may
file a claim for payments with respect to Phantom Shares under the Plan by
written communication to the Committee or its designee. A claim is not
considered filed until such communication is actually received. Within 90 days
(or, if special circumstances require an extension of time for processing, 180
days, in which case notice of such special circumstances should be provided
within the initial 90-day period) after the filing of the claim, the Committee
will either:
 
(i)  approve the claim and take appropriate steps for satisfaction of the claim;
or
 
(ii)  if the claim is wholly or partially denied, advise the claimant of such
denial by furnishing to him a written notice of such denial setting forth (A)
the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of the Plan on which the denial is based and, if the denial
is based in whole or in part on any rule of construction or interpretation
adopted by the Committee, a reference to such rule, a copy of which shall be
provided to the claimant; (C) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of the reasons why such material or information is necessary; and (D) a
reference to this Section 7.6 as the provision setting forth the claims
procedure under the Plan.
 
(b)  The claimant may request a review of any denial of his claim by written
application to the Committee within 60 days after receipt of the notice of
denial of such claim. Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.
 
8.  PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.
 
8.1  Grant of Dividend Equivalent Rights.
 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to key employees, directors and consultants of the
Company and its Subsidiaries based on the dividends declared on Common Stock, to
be credited as of the dividend payment dates, during the period between the date
an Award is granted, and the date such Award is exercised, vests or expires, as
determined by the Committee. Such Dividend Equivalent Rights shall be converted
to cash or additional Shares of Common Stock by such formula and at such time
and subject to such limitation as may be determined by the Committee. With
respect to Dividend Equivalent Rights granted with respect to Options intended
to be qualified performance-based compensation for purposes of Section 162(m) of
the Code, such Dividend Equivalent Rights shall be payable regardless of whether
such Option is exercised. If a Dividend Equivalent Right is granted in respect
of another Award hereunder, then, unless otherwise stated in the Award
Agreement, in no event shall the Dividend Equivalent Right be in effect for a
period beyond the time during which the applicable portion of the underlying
Award is in effect.
 
8.2  Certain Terms.
 
(a)  The term of a Dividend Equivalent Right shall be set by the Committee in
its discretion.
 
(b)  Unless otherwise determined by the Committee, a Dividend Equivalent Right
is exercisable or payable only while the Participant is an employee, director or
consultant.
 
(c)  Payment of the amount determined in accordance with Section 8.1 shall be in
cash, in Common Stock or a combination of the both, as determined by the
Committee.
 
(d)  The Committee may impose such employment-related conditions on the grant of
a Dividend Equivalent Right as it deems appropriate in its discretion.
 
8.3  Other Types of Dividend Equivalent Rights.
 
The Committee may establish a program under which Dividend Equivalent Rights of
a type not described in the foregoing provisions of this Section 8 may be
granted to Participants. For example, and without limitation, the Committee may
grant a dividend equivalent right in respect of each Share subject to an Option
or with respect to a Phantom Share, which right would consist of the right
(subject to Section 8.4) to receive a cash payment in an amount equal to the
dividend distributions paid on a Share from time to time.
 
8.4  Deferral.
 
(a)  The Committee may establish a program under which Participants (i) will
have Phantom Shares credited, subject to the terms of Sections 7.4 and 7.5 as
though directly applicable with respect thereto, upon the granting of Dividend
Equivalent Rights, or (ii) will have payments with respect to Dividend
Equivalent Rights deferred.
 
(b)  The Committee may establish a program under which distributions with
respect to Dividend Equivalent Rights may be deferred. Such program may include,
without limitation, provisions for the crediting of earnings and losses on
unpaid amounts, and, if permitted by the Committee, provisions under which
Participants may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.
 
9.  OTHER STOCK-BASED AWARDS
 
The Board shall have the right to grant other Awards based upon the Common Stock
having such terms and conditions as the Board may determine, including the grant
of shares based upon certain conditions, the grant of securities convertible
into Common Stock and the grant of stock appreciation rights.
 
10.  TAX WITHHOLDING.
 
10.1  In General.
 
The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding determined by the Committee to be required by law.
Without limiting the generality of the foregoing, the Committee may, in its
discretion, require the Participant to pay to the Company at such time as the
Committee determines the amount that the Committee deems necessary to satisfy
the Company’s obligation to withhold federal, state or local income or other
taxes incurred by reason of (i) the exercise of any Option, (ii) the lapsing of
any restrictions applicable to any Restricted Stock, (iii) the receipt of a
distribution in respect of Phantom Shares or Dividend Equivalent Rights or (iv)
any other applicable income-recognition event (for example, an election under
Section 83(b) of the Code).
 
10.2  Share Withholding.
 
(a)  Upon exercise of an Option, the Optionee may, if approved by the Committee
in its discretion, make a written election to have Shares then issued withheld
by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for such withholding
taxes. In the event that the Optionee makes, and the Committee permits, such an
election, the number of Shares so withheld or delivered shall have an aggregate
Fair Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes. Where the exercise of an Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Committee may, in its discretion, make such arrangements and impose
such requirements as it deems necessary or appropriate.
 
(b)  Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Committee in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned Shares (not subject to restrictions hereunder), in order to satisfy the
liability for such withholding taxes. In the event that the Grantee makes, and
the Committee permits, such an election, the number of Shares so withheld or
delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.
 
(c)  Upon the making of a distribution in respect of Phantom Shares or Dividend
Equivalent Rights, the Grantee may, if approved by the Committee in its
discretion, make a written election to have amounts (which may include Shares)
withheld by the Company from the distribution otherwise to be made, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes. In the event that the
Grantee makes, and the Committee permits, such an election, any Shares so
withheld or delivered shall have an aggregate Fair Market Value on the date of
exercise sufficient to satisfy the applicable withholding taxes.
 
10.3  Withholding Required.
 
Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Committee shall be a condition precedent to the Company’s
obligation as may otherwise be provided hereunder to provide Shares to the
Participant and to the release of any restrictions as may otherwise be provided
hereunder, as applicable; and the applicable Option, Restricted Stock, Phantom
Shares or Dividend Equivalent Rights shall be forfeited upon the failure of the
Participant to satisfy such requirements with respect to, as applicable, (i) the
exercise of the Option, (ii) the lapsing of restrictions on the Restricted Stock
(or other income-recognition event) or (iii) distributions in respect of any
Phantom Share or Dividend Equivalent Right.
 
11.  REGULATIONS AND APPROVALS.
 
(a)  The obligation of the Company to sell Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
 
(b)  The Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.
 
(c)  Each grant of Options, Restricted Stock, Phantom Shares (or issuance of
Shares in respect thereof) or Dividend Equivalent Rights (or issuance of Shares
in respect thereof) is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Phantom Shares or Dividend Equivalent Rights or other Shares,
no payment shall be made, or Phantom Shares or Shares issued or grant of
Restricted Stock made, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions in a manner acceptable to the Committee.
 
(d)  In the event that the disposition of stock acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act,
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required under the Securities Act, and
the Committee may require any individual receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to represent to the Company
in writing that such Shares are acquired for investment only and not with a view
to distribution and that such Shares will be disposed of only if registered for
sale under the Securities Act or if there is an available exemption for such
disposition.
 
(e)  Notwithstanding any other provision of the Plan, the Company shall not be
required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.
 
12.  INTERPRETATION AND AMENDMENTS; OTHER RULES.
 
The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate. Without limiting the
generality of the foregoing, the Committee may (i) determine the extent, if any,
to which Options, Phantom Shares or Shares (whether or not Shares of Restricted
Stock) or Dividend Equivalent Rights shall be forfeited (whether or not such
forfeiture is expressly contemplated hereunder); (ii) interpret the Plan and the
Award Agreements hereunder, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law; and (iii) take any other actions and make any other determinations or
decisions that it deems necessary or appropriate in connection with the Plan or
the administration or interpretation thereof. In the event of any dispute or
disagreement as to the interpretation of the Plan or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan, the decision of the Committee shall be final and binding upon all
persons. Unless otherwise expressly provided hereunder, the Committee, with
respect to any grant, may exercise its discretion hereunder at the time of the
Award or thereafter. No action which is otherwise permitted under or in
connection with the Plan shall be prohibited hereunder merely because it
constitutes a repricing of an Award, and, in furtherance of the foregoing, the
Committee is expressly authorized and empowered, without limitation, to effect
repricings that are consistent with the terms of the Plan. The Board may amend
the Plan as it shall deem advisable, except that no amendment may adversely
affect a Participant with respect to an Award previously granted unless such
amendments are required in order to comply with applicable laws; provided,
however, that the Plan may not be amended without shareholder approval in any
case in which amendment in the absence of shareholder approval would cause the
Plan to fail to comply with any applicable legal requirement or applicable
exchange or similar rule.
 
13.  CHANGES IN CAPITAL STRUCTURE.
 
(a)  If (i) the Company or its Subsidiaries shall at any time be involved in a
merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or its Subsidiaries or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or its Subsidiaries, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Awards, then:
 
(x) the maximum aggregate number of Shares which may be made subject to Options
and Dividend Equivalent Rights under the Plan, the maximum aggregate number
maximum aggregate number and kind of Shares of Restricted Stock that may be
granted under the Plan, and the maximum aggregate number of Phantom Shares which
may be granted under the Plan may be appropriately adjusted by the Committee in
its discretion; and
 
(y) the Committee may take any such action as in its judgment shall be necessary
to maintain the Optionees' rights hereunder (including under the Award
Agreements) so that they are substantially in their respective Options, Phantom
Shares and Dividend Equivalent Rights substantially proportionate to the rights
existing in such Options, Phantom Shares and Dividend Equivalent Rights prior to
such event, including, without limitation, adjustments in (A) the number of
Options, Phantom Shares and Dividend Equivalent Rights granted, (B) the number
and kind of shares or other property to be distributed in respect of Options,
Phantom Shares and Dividend Equivalent Rights (as applicable), (C) the Option
Price and Phantom Share Value, and (D) performance-based criteria established in
connection with Awards; provided that, in the discretion of the Committee, the
foregoing clause (D) may also be applied in the case of any event relating to a
Subsidiary if the event would have been covered under this Section 13(a) had the
event related to the Company.
 
(b)  Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 6, including
depositing the certificates therefor with the Company together with a stock
power and bearing a legend as provided in Section 6.2(a).
 
(c)  If the Company shall be consolidated or merged with another corporation or
other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 6.3(a) may be required to deposit
with the successor corporation the certificates for the stock or securities or
the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with Section 6.2(b), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 6.3(a), and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 6.2(a).
 
(d)  If a Change in Control shall occur, then the Committee may make such
adjustments as it, in its discretion, determines are necessary or appropriate in
light of the Change in Control, provided that the Committee determines that such
adjustments do not have an adverse economic impact on the Participant as
determined at the time of the adjustments.
 
(e)  The judgment of the Committee with respect to any matter referred to in
this Section 13 shall be conclusive and binding upon each Participant without
the need for any amendment to the Plan.
 
14.  MISCELLANEOUS.
 
14.1  No Rights to Employment or Other Service.
 
Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries and its shareholders to terminate the individual’s
employment or other service at any time.
 
14.2  Right of First Refusal; Right of Repurchase.
 
At the time of grant, the Committee may provide in connection with any grant
made under the Plan that Shares received hereunder shall be subject to a right
of first refusal pursuant to which the Company shall be entitled to purchase
such Shares in the event of a prospective sale of the Shares, subject to such
terms and conditions as the Committee may specify at the time of grant or (if
permitted by the Award Agreement) thereafter, and to a right of repurchase,
pursuant to which the Company shall be entitled to purchase such Shares at a
price determined by, or under a formula set by, the Committee at the time of
grant or (if permitted by the Award Agreement) thereafter.
 
14.3  No Fiduciary Relationship.
 
Nothing contained in the Plan (including without limitation Sections 7.5(c) and
8.4(b), and no action taken pursuant to the provisions of the Plan, shall create
or shall be construed to create a trust of any kind, or a fiduciary relationship
between the Company or its Subsidiaries, or their officers or the Committee, on
the one hand, and the Participant, the Company, its Subsidiaries or any other
person or entity, on the other.
 
14.4  Notices.
 
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Board; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company. Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 14.4.
 
14.5  Exculpation and Indemnification.
 
The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law.
 
14.6  Captions.
 
The use of captions in this Plan is for convenience. The captions are not
intended to provide substantive rights.
 
14.7  Governing Law.
 
THE PLAN SHALL BE GOVERNED BY THE LAWS OF FLORIDA WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.

 



NYA 639537.10


--------------------------------------------------------------------------------


 